Dismissed and Memorandum Opinion filed January 13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00539-CV

                        JESSE K. PRATHER, Appellant
                                        V.
   CAPTAIN V. MILLER, W. GRIGSBY, T. DANIELS, JANE DOE, AND
                      JOHN DOE, Appellees

                    On Appeal from the 411th District Court
                              Polk County, Texas
                       Trial Court Cause No. CIV28465

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed July 8, 2014. The clerk’s record
was filed August 28, 2014. No reporter’s record or brief was filed.

      On November 6, 2014, this court issued an order stating that unless appellant
filed a brief on or before December 8, 2014, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.




                                        2